Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented and pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1;
In line 3, the intended meaning of the “redirecting…a local media…to a host…as a particular drive” (e.g., who or what performs the redirecting function/operation?  How is the redirecting functionally/operationally different from directing or sending in the context of the claimed invention?  How does the disk management tool knows (i.e., instructed by an administrator?)  when to participate in performing the redirecting?). 
In line 6, it is unclear and unstated as to who or what supports/performs the “being configured to prepare a storage area” (i.e., does an administrator performs the step/function?).
In line 7, it is unclear and unstated as to who or what supports/performs the “installation of storage service” (i.e., does an administrator performs the step/function?  It appears that the term “storage service” very broadly recited without clearly defining the provided service).
In line 11, it is unclear and unstated as to who or what supports/performs the “configuring the host” (i.e., does an administrator performs the step/function?).
In line 12 & 15, it is unclear and unstated as to who or what supports/performs the “sending” (i.e., does an administrator performs the step/function?).
In line 13, it is unclear and unstated as to who or what supports/performs the “receiving” (i.e., does an administrator performs the step/function?).

In claims 2-7:
	Due to the similarity between the parent claim 1 and the dependent claims, the unclarities of the parent claim 1 are similarly applied.

In claims 8 & 15;
	Due to the similarity between the parent claim 1 and the dependent claims, the unclarities of the parent claim 1 are similarly applied.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   The claims(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are not limited to non- transitory embodiments.
The Patent Trial and Appeal Board (“the Board”) in the precedential decision Ex parte Mewherter et al. (107 USPQ2d 1857) set forth a number of factors to be considered when determining whether a claim is directed to statutory subject matter.
(1) Extrinsic evidence relevant to the meaning as would be understood by one skilled in the art at the time of the effective filing date. As discussed by the Board, there are numerous references which indicate that the term "computer readable storage medium” encompasses both transient signals and non-transient embodiments. The current application was effectively filed 4 February 2019 which is after the dates of the references discussed by the Board. So, in accordance with this factor, the evidence shows that one of ordinary skill in the art at the time of the invention would have understood "computer-readable medium" to include transient signal embodiments.
(2) Whether there is express intent in applicant’s specification to limit the term. Applicant’s stated definition (paragraph [0024] on page 4 of the specification) is open-ended and therefore does not expressly limit the term to non-transitory embodiments.

(4) Whether the claim implicitly limits the medium to “non-transitory" embodiments. |n the present claims there is also no implicit limit of the medium to non-transitory embodiments.
Taking all of the factors into consideration it is apparent that claims 15-20 are not limited to non-transitory embodiments and therefore the claims are directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1, 8, 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  In addition, the claim15 must be amended to overcome the rejection under 35 U.S.C. 101 to make the claims in condition for allowance.

Claims 2-7, 9-14 & 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/           Primary Examiner, Art Unit 2181